Title: To Thomas Jefferson from William Short, 15 April 1798
From: Short, William
To: Jefferson, Thomas


          Jefferson. April. 15—by Ml.—my letter concise—have little time,—the bearer goes to morrow—had thoughts for some time to go with him on acct. of his safe conduct—my health—wish it to be better established for so long a voyage—press the 9. M. dollars—to employ my disponible cash in a productive fund—Indian camp to be tenanted out if practicable—send him the prospectus of the stereotype—
        